SCHROEDER, Circuit Judge:
The City of Tenakee Springs and native Alaskan subsistence users appeal the district court’s grant of summary judgment in favor of the government and denial of permanent injunctive relief. The underlying action is appellants’ challenge to the 10-volume Supplemental Environmental Impact Statement (SEIS) released by the U.S. Forest Service in November 1989 concerning timber harvest in the Alaska Pulp Company’s (APC) contract sale area in the Ton-gass National Forest in southeastern Alaska.
The litigation arises out of the 50-year timber sale contract which the Forest Service and APC entered into in 1956 for logging in the Tongass National Forest. Since 1971, the Service has prepared operating plans for successive five-year periods, each supported by an environmental impact statement (EIS) as required by the National Environmental Policy Act, 42 U.S.C. § 4321 et seq. (NEPA).
We have seen this matter twice before. This dispute began with the City’s challenge to the EIS for the 1981-86 operating period. In City of Tenakee Springs v. Block, 778 F.2d 1402 (9th Cir.1985) (Tenak-ee I), this court reversed the district court’s denial of the city’s motion for a preliminary injunction. Our opinion in Te-nakee I contains a discussion of the APC contract and the need for a site specific EIS for each operating plan. Last year, in City of Tenakee Springs v. Clough, 915 F.2d 1308 (9th Cir.1990) (Tenakee II), this *778court reversed the district court’s denial of the City and Hanlon’s motion for a preliminary injunction in their challenge to the 1989 SEIS prepared for the 1981-1986 and 1986-1990 operating periods. Our opinion in Tenakee II contains a discussion of the factual and procedural background leading to that point in the litigation. We found that appellants had raised several serious legal questions concerning the adequacy of the SEIS’s cumulative impact analysis and the range of alternatives considered. Accordingly, we remanded for further proceedings and ordered that the injunction entered by this court pending appeal continue during the district court’s consideration of the merits of plaintiffs’ claims.
After hearing further evidence, the district court subsequently denied the City and Hanlon’s motion for summary judgment, granted the Service’s motion for summary judgment, and vacated the preliminary injunction. The City and Hanlon timely appealed. On June 4, 1991, the district court entered a 10-day injunction pending appeal so that appellants could request such relief from this court. After extensive briefing and oral argument, we continued the injunction pending appeal, as modified to allow APC access to an additional 44 metric million board feet (MMBF) of timber.
We now deal with whether to affirm or reverse the district court’s denial of a permanent injunction. The question on the merits up to now has been whether the Forest Service complied with environmental laws when it prepared the SEIS in 1989 to assess the environmental effects of compliance with the contract as then written. Assuming the answer to that question is no, the controlling question becomes whether the equities flowing from an inadequately prepared 1989 SEIS warrant imposition of permanent injunctive relief today. We conclude the answer to this question is also no.
Our conclusion is based on the fact that there has been significant intervening legislation since we issued our 1984 and 1990 opinions ordering preliminary injunctive relief in Tenakee I and II. In November 1990, Congress passed the Tongass Timber Reform Act (“TTRA”). Pub.L. No. 101-626, 104 Stat. 4426-4435 (Nov. 28, 1990). In doing so, Congress took a hard look at many of the concerns we ourselves expressed about this long-term contract in Tenakee II. 915 F.2d at 1311-12.
In Tenakee II we were concerned about the government’s refusal to consider the environmental effects of harvesting the totality of the contract requirements, its refusal to consider any modification of the contract requirements, and its lack of attention to the cumulative impact this totality of harvest would have on subsistence users pursuant to section 810(a) of the Alaska National Interest Lands Conservation Act, 16 U.S.C. § 3120(a) (ANILCA). Id. at 1311-13. With the passage of the TTRA, however, many of our concerns have been addressed. Congress has reduced the volume to be harvested, expanded the non-harvestable wilderness areas, and has ordered the government to prepare an extensive study of the environmental effects of the contract requirements in order to better determine whether and how further to modify the contract. See e.g. Pub.L. No. 101-626, § 301, § 508, § 202, 104 Stat. 4428-4432.
Moreover, the methodology for ensuring future compliance with environmental laws has been changed. The TTRA provides that subsequent cutting will be pursuant to the requirements now imposed for environmental study of individual sales rather than on the basis of the five-year plans the law required in 1989. See Pub.L. No. 101-626, § 301(c), 104 Stat. 4430-4431. These modifications, combined with the Act’s requirement that the Secretary of Agriculture assess whether the government can both comply with the provisions of applicable environmental laws and meet the contract volume requirements, cause us to conclude that the long-term cumulative carryover effects we feared would result from the five-year allocation methodology we confronted in Tenakee II have been eliminated.
Congress enacted the TTRA in an effort to remedy the conflicts inherent in the For*779est Service’s dual role as party to the disputed contracts and as the agency charged with managing the competing uses within the contract area. The TTRA mandates that the Forest Service must plan in a way that will fulfill both its contractual commitments and its statutorily mandated environmental commitments, not one at the expense of the other. Specifically, Congress has replaced the contract driven planning process underlying the SEIS at issue here, with a new methodology designed to ensure that timber sale planning within the Tongass pursuant to APC’s long term contract will comply with all applicable environmental laws and standards.
Thus, with the passage of the TTRA in November 1990, there is no longer the same threat of irreparable harm resulting from the long-term carryover effects of logging carried out pursuant to the procedurally suspect, contract driven, 1989 SEIS. Any such threat has been dissipated through Congress’ decisions to step in to conduct its own study, to modify the contract and to mandate further intensive agency review. Accordingly, although perceived procedural deficiencies in the SEIS at issue caused us to pause and remand this matter to the district court for further proceedings in Tenakee II, these same inadequacies have now been addressed by Congress and so, will not support the imposition of permanent injunctive relief today. See Amoco Production Co. v. Gambell, 480 U.S. 531, 542, 107 S.Ct. 1396, 1402, 94 L.Ed.2d 542 (1987) citing (Weinberger v. Romero-Barcelo, 456 U.S. 305, 313, 102 S.Ct. 1798, 1803, 72 L.Ed.2d 91 (1982) (no mechanical obligation to grant an injunction for every violation of law)).
Under these circumstances, we have no need to address the merits of appellants’ claims that the 1989 SEIS was inadequate when prepared. There would be little or no purpose served in requiring the Forest Service to redo the 1989 SEIS in order to consider the very issues Congress itself considered in enacting the TTRA. Plaintiffs are no doubt carefully monitoring the Forest Service’s compliance with the TTRA and are capable of filing new suits based upon intervening circumstances. The Forest Service’s management of this forest also remains subject to the requirements of NEPA, the Alaska Natural Interest Lands Conservation Act (ANILCA) 16 U.S.C. § 3120, and the other applicable environmental laws in effect prior to the enactment of the TTRA. Failure to comply with the newly-enacted requirements of the TTRA, like any violation of a statute, could support injunctive relief in the future if the equities otherwise favor such relief.
For these reasons, the judgment of the district court denying permanent injunctive relief is AFFIRMED. Each party shall bear its own costs on appeal.